DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP 2018-0067297 (Published Application JP 2019-178206 A), filed 03/30/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application No. JP 2018-0067297 (filed 03/30/2018) does not provide adequate support for a “tubular article” as recited in claims 8-16, 20.
However, Application Nos. JP 2018-00161612 (filed 08/30/20218) and JP 2019-0019067 (02/04/2019) provide support for a “tubular article”.
Therefore, for the purposes of examination:
	Claims 1-7, 17-19 have an effective priority date of 03/30/2018.
	Claims 8-16, 20 have an effective priority date of 08/30/2018.

Claim Objections
The objections to Claims 4-7, 11-14 under 37 CFR 1.75(c) in the previous Office Action mailed 08/05/2021 have been withdrawn in view of the Claim Amendments filed 12/28/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	JP 2017-132967 (OKURA-JP ‘967),
	in view of KRISHNASWAMY (US 2012/0108743).
 	OKURA-JP ‘967 discloses polyhydroxyalkanoate (PHA)-based compositions with improved and/or controlled biodegradation in water (especially seawater), wherein the PHA-based composition comprises: 
(a) a PHA copolymer resin containing 3-hydroxybutyrate (3HB) units and a PHA comonomer -- for example, 3-hydroxyhexanoate (3HH) comonomer units, wherein the molar ratio of 3HB units and 3HH units is preferably 80:20 to 99:1 (and more preferably 75:15 to 97:3) (e.g., commercially available 3HB-3HH copolymers with the trademark / tradename AONILEX from Kaneka Corporation);

(b) an aliphatic polyester (e.g., polybutylene succinate (PBS), etc.) in amounts which do not impair the desired properties of the PHA-based composition;

(c) inorganic filler (e.g., talc, calcium carbonate, silica, etc., wherein calcium carbonate is NOT required) in amounts of 1-50 parts by weight, based on 100 parts of the PHA copolymer resin;

(d) other optional additives.

The PHA-based compositions are useful in producing a wide variety of articles (e.g., films, sheets, etc.) using known methods (e.g., injection molding, extrusion sheet molding, etc.) for a wide variety of applications (e.g., but not limited to, aquaculture, agriculture, environmental protection, civil engineering, construction, and other fields).  Molded articles formed from the PHA-based compositions exhibit excellent biodegradation in seawater, with the amount of biodegradation typically increasing with the amount of inorganic filler present and depending on the thickness and/or shape of the molded articles.  (entire document, e.g., paragraph 0001, 0005, 0012-0013, 0015-0017, 0020-0024, 0027-0029, 0031-0032, 0034-0035, 0046, etc.), etc.)  However, the reference does not discuss specific ratios of aliphatic polyester and PHA copolymer.
	KRISHNASWAMY ‘743 that it is well known in the art to utilize polyhydroxyalkanoate (PHA)-based compositions containing a polymeric component comprising a blend of: 
(1) 5-95 wt% PHA copolymers (e.g., containing 3-hydroxybutyrate and 3-hydroxyhexanoate repeat units; and

(2) 95-5 wt% aliphatic biodegradable polyesters derived from dicarboxylic acids and diols (e.g., polybutylene succinate (PBS); polybutylene succinate adipate (PBSA); etc.);


wherein the ratio of PHA to PBS can be 95:5 to 50:50, in order to produce biodegradable molding compositions with improved processing properties (e.g., higher melt strength; broader processing windows; etc.) which are useful for producing molded articles with improved performance properties (e.g., superior anti-blocking and film-handling performance; improved mechanical properties, such as tear strength, puncture resistance, toughness, tensile strength, etc.).  The reference further discloses that it is well known in the art that PHA resins and PBS resin are generally considered to be biodegradable at ambient temperatures in soil or marine conditions, with PBS resins generally degrading more slowly than PHA resins.  The reference further discloses biodegradable PHA-based blends containing aliphatic polyesters are useful for producing a wide variety of materials (e.g., films, sheets, tubes, etc.) useful for producing a wide variety of products (e.g., food containers, food service articles, etc.) using conventional art-known methods (e.g., injection molding, extrusion, etc.).  (entire document, e.g., paragraph 0002-0004, 0028, 0030, 0032, 0040-0043, 0050, 0056, 0061, 0094, 0130-0132, 0134, etc.)
	Regarding claims 1-5, 8-11, 17-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known aliphatic polyesters (e.g., PBS) as suggested in KRISHNASWAMY ‘743 in the PHA-based compositions of OKURA-JP ‘967 in order to modify and/or improve the processing characteristics of the PHA-based compositions and/or enhance mechanical properties of biodegradable, bio-based molded articles made from said PHA-based compositions, while still retaining an effective balance of use-life, durability, and effective biodegradation rates in water, in particular seawater, for environmental reasons.
	Regarding claim 3, 10, the term “polybutylene succinate” or PBS typically refers to a polyester in which all dicarboxylic acid units are derived from succinic acid.
 	Regarding claims 6-7, one of ordinary skill in the art would have utilized the PHA-based compositions of OKURA-JP ‘967 containing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known biodegradable articles (e.g., disposable food containers, disposable food service articles, etc.) as suggested by KRISHNASWAMY ‘743, which are desirably exhibit effective biodegradation rates in water (in particular seawater) for environmental reasons.
	Regarding claims 12-14, 16, one of ordinary skill in the art would have utilized the PHA-based compositions of OKURA-JP ‘967 containing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known readily disposable food service articles (e.g., straws, etc.) or readily disposable hygiene (or cosmetic) articles (e.g., swabs, etc.) or disposable entertainment articles (e.g., sticks, etc.) which desirably exhibit effective biodegradation rates in water (in particular seawater) for environmental reasons.
 	Regarding claim 14, a recitation of the intended use of the claimed invention (i.e., “for balloons”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 15, one of ordinary skill in the art would have selected the components of the PHA-based compositions of OKURA-JP ‘967 (e.g., the ratio of PHA and aliphatic polyester; the amount of inorganic filler; etc.) and/or incorporated additional known biodegradation promoters in order to obtain a desired or predetermined biodegradation rate after disposal (e.g., more than 60% after 100 days in a marine environment as measured using ASTM D6691) using routine experimentation since: (i) PHA resins tend to degrade faster in marine conditions than PBS resins (as disclosed in KRISHNASWAMY ‘743); (ii) the rate of biodegradation tends to increase as a function of the amount of inorganic filler present (as disclosed in OKURA-JP ‘967); and (iii) the rate of biodegradation is generally expected to increase as a function of the amount of the biodegradation promoter present.

Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2017-132967 (OKURA-JP ‘967), in view of KRISHNASWAMY (US 2012/0108743),
		as applied to claim 8 above,
	and further in view of NODA ET AL (US 2003/0217648),
	and further in view of RHYMER (US 2019/0343312).
	NODA ET AL ‘648 discloses that it is well known in the art to utilize bio-based, biodegradable PHA-based compositions (e.g., 3-hydroxybutyrate-based copolymers, etc.) to form disposable and biodegradable food service molded articles (e.g., tubular articles such as straws; sticks; etc.).  (paragraph 0002-0003, 0008, 0017-0021, 0023-0028, 0060-0063, 0092-0093, 0016, etc.)
 	RHYMER ‘312 discloses that it is well known in the art to form tubular drinking straws (or components thereof) from biodegradable plastic materials in order to reduce the accumulation of the disposed straws in the environment, in particular in the oceans. (paragraph 0003, 0016, etc.)
 	Regarding claims 12, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PHA-based compositions of OKURA-JP ‘967 containing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known disposable food service articles (including tubular articles such as straws, skewers, sticks, etc.) as suggested by NODA ET AL ‘648 and RHYMER ‘312 which exhibit effective biodegradation rates in water (in particular seawater) for environmental reasons.
 	Further regarding claim 14, a recitation of the intended use of the claimed invention (i.e., “for balloons”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2017-132967 (OKURA-JP ‘967), in view of KRISHNASWAMY (US 2012/0108743),
		as applied to claim 8 above,
	and further in view of EDME ET AL (US 2012/0283616).
	EDME ET AL ‘616 discloses that it is well known in the art to utilize biodegradable plastic to form cotton swab components (e.g., a tubular stem or body (2), which in turn supports a cotton wad, etc.).  (Figure 2; paragraph 0002, 0010, 0019, 0024, etc.; claim 11-12, etc.)
	Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PHA-based compositions of OKURA-JP ‘967 containing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known disposable hygiene or cosmetic articles (e.g., cotton swabs, etc.) as suggested by EDME ET AL ‘616, which exhibit effective biodegradation rates in water (in particular seawater) for environmental reasons.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	JP 2017-132967 (OKURA-JP ‘967), in view of KRISHNASWAMY (US 2012/0108743),
		as applied to claims 1-3, 8, 12 above,
	and further in view of NODA ET AL (US 2003/0217648) and further in view of and further in view of RHYMER (US 2019/0343312);
		as applied to claim 12 above,
	and in view of LAPRAY ET AL (US 2017/0362418).
	LAPRAY ET AL ‘418 discloses that it is well known in the art to incorporate biodegradation-promoting additives into biodegradable polymers (e.g., PHA polymers, PBS, etc.) in order to enhance or control the biodegradation rate (e.g., in marine environments, etc.) which can be measured using established test standards (e.g., ASTM D6691, etc.). (paragraph 0006-0007, 0066-0067, 0084, 0105-0106, etc.)
 	Regarding claims 15-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of additional biodegradation promoters as suggested by LAPRAY ET AL ‘418 in the PHA-based compositions of OKURA-JP ‘967 containing aliphatic polyesters as suggested by KRISHNASWAMY ‘743 to form known disposable food service articles (including tubular articles such as straws, etc.) as suggested by NODA ET AL ‘648 and HUANG ‘612, which exhibit a desired degree of durability during usage, combined with rapid biodegradation rates after disposal (e.g., more than 60% after 100 days in a marine environment, as measured using ASTM D6691) for environmental reasons. 
 	Further regarding claim 15, one of ordinary skill in the art would have selected the components of the PHA-based compositions of OKURA-JP ‘967 (e.g., the ratio of PHA and aliphatic polyester; the amount of inorganic filler; etc.) and/or incorporated additional known biodegradation promoters in order to obtain a desired or predetermined biodegradation rate after disposal (e.g., more than 60% after 100 days in a marine environment as measured using ASTM D6691) using routine experimentation since: (i) PHA resins tend to degrade faster in marine conditions than PBS resins (as disclosed in KRISHNASWAMY ‘743); (ii) the rate of biodegradation tends to increase as a function of the amount of inorganic filler present (as disclosed in OKURA-JP ‘967); and (iii) the rate of biodegradation is generally expected to increase as a function of the amount of the biodegradation promoter present.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
 	(A) Applicant’s arguments with respect to KRISHNASWAMY ‘109 and KOYAMA ET AL ‘494 and MICROBIAL DEGRADATION OF POLYESTER BLENDS have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/28/2021.
 	(B) Applicant argues that NODA ‘658 fails to disclose or teach the recited aliphatic polyester-based resin composition in its entirety.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  NODA ‘658 is cited to illustrate well-known uses for biodegradable PHA-containing compositions.  
	(C) Applicant argues that LAPRAY ET AL ‘418 fails to disclose or teach the recited aliphatic polyester-based resin composition in its entirety or tubular articles.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). LAPRAY ET AL ‘418 is cited to illustrate that it is well known in the art that biodegradation-modifying additives can be used to tailor the biodegradation characteristics of a material for specific, predetermined disposal conditions.  Applicant has not provided persuasive evidence that biodegradability as recited in claim 15 is cannot be achieved by one of ordinary skill in the art using routine experimentation and the appropriate selection of polymers and/or known biodegradation-modifying additives as taught by OKURA-JP ‘967, KRISHNASWAMY ‘743, and LAPRAY ET AL ‘418
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
 	HUANG ET AL (US 2020/0015612) discloses drinking straws made with biodegradable plastics.
	WHITE ET AL (US 5,434,238) disclose swabs made with biodegradable polymers.
	SINKEL ET AL (US 2014/0017752) discloses biodegradable blends comprising polyhydroxyalkanoate (PHA) resins and polyesters.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 7, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787